Case 1:19-cv-00044-LPS Document 215 Filed 06/05/19 Page 1 of 2 PageID #: 8402



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,                  )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )   C.A. No. 19-44 (LPS)
                                                 )
AMGEN INC. and                                   )
TEVA PHARMACEUTICALS USA, INC.,                  )
                                                 )
               Defendants.                       )
AMGEN INC.,                                      )
                                                 )
               Counterclaim-Plaintiff,           )
                                                 )
       v.                                        )
                                                 )
CIPLA LTD. and CIPLA USA, INC.,                  )
                                                 )
               Counterclaim-Defendants.          )

            STIPULATION AND [PROPOSED] ORDER REGARDING FILING OF
                 AMENDED PLEADINGS AND RESPONSES THERETO

       The parties hereby agree, subject to the approval of the Court, that the proposed

Scheduling Order (D.I. 208) be amended as follows:

   1. The deadline for the parties to amend or supplement the pleadings is extended to July 31,

       2019;

   2. Plaintiffs Cipla Ltd. and Cipla USA, Inc. shall file a second amended complaint on

       July 31, 2019; and

   3. Defendants Amgen Inc. and Teva Pharmaceuticals USA, Inc. shall answer or otherwise

       respond to the second amended complaint on September 16, 2019.

   The parties further agree, subject to the approval of the Court, that the Court’s May 14 Oral

   Order (D.I. 206) is VACATED-IN-PART to the extent it imposes a deadline of June 6, 2019,
Case 1:19-cv-00044-LPS Document 215 Filed 06/05/19 Page 2 of 2 PageID #: 8403



   for Defendants to answer or otherwise respond to the counts of the Amended Complaint

   (D.I. 73) as to which Defendants’ obligation to answer or respond was deferred.




FARNAN LLP                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Michael J. Farnan                             /s/ Jack B. Blumenfeld
Sue L. Robinson (#100658)                         Jack B. Blumenfeld (#1014)
Brian E. Farnan (#4089)                           Brian P. Egan (#6227)
Michael J. Farnan (#5165)                         1201 North Market Street
919 North Market Street, 12th Floor               P.O. Box 1347
Wilmington, DE 19801                              Wilmington, DE 19899
(302) 777-0300                                    (302) 658-9200
srobinson@farnanlaw.com                           jblumenfeld@mnat.com
bfarnan@farnanlaw.com                             began@mnat.com
mfarnan@farnanlaw.com                             Attorneys for Defendant Amgen Inc.
Attorneys for Plaintiffs Cipla Ltd. and
Cipla USA, Inc.

                                                  SHAW KELLER, LLP

                                                  /s/ Karen E. Keller
                                                  Karen E. Keller (Bar No. 4489)
                                                  I.M. Pei Building
                                                  1105 North Market Street, 12th Floor
                                                  Wilmington, DE 19801
                                                  (302) 298-0708 (Telephone)
                                                  (302) 300-4026 (Facsimile)
                                                  kkeller@shawkeller.com

                                                  Attorneys for Defendant Teva Pharmaceuticals
                                                  USA, Inc.

June 5, 2019


SO ORDERED, this ___ day of June, 2019.




                                                    The Honorable Leonard P. Stark

                                              2
